 



Exhibit 10.2
Beachwold Partners, L.P.
1775 Broadway, 23rd Floor
New York, NY 10019
March 6, 2006
Tarragon Corporation
1775 Broadway, 23rd Floor
New York, NY 10019
     Re:      $30,000,000 Revolving Line of Credit
Gentlemen:
     This is to confirm the terms of the revolving credit facility (the “Loan”)
pursuant to which Beachwold Partners, L.P. (“Lender”) has been and will continue
to lend funds to Tarragon Corporation (“Borrower”) on a revolving basis:

  1.   Maximum Amount of Facility: $30,000,000 outstanding at any time. Advances
which have been repaid will be re-advanced by Lender during the Loan term in
accordance with Paragraph 3 below.     2.   Maturity Date: January 2, 2008    
3.   Advances: Advances will be made to Borrower upon request by Borrower from
time-to-time, but not more frequently than monthly, upon not less than five
business days’ notice to Lender.     4.   Interest Rate: Advances will bear
interest at the lesser of (a) an adjustable rate equal to one hundred basis
points over thirty day LIBOR in effect at the time of each advance, as
reasonably determined by Lender, with adjustments made at the end of every
thirty day period, or (b) the lowest interest rate for an unsecured loan offered
to the Borrower in writing by an institutional lender.     5.   Payments:
Interest only, payable on demand, no more frequently than monthly during the
term of the facility.     6.   Prepayment: Prepayments may be made without
penalty or premium, in whole or in part, at any time.     7.   Final Payment:
All outstanding principal, plus interest accrued thereon, and all other sums
owed under the Loan, shall be due and payable on the Maturity Date.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

  8.   Default: Upon any failure by Borrower to make any payment to Lender
within five (5) business days after the date it is due, Borrower shall be in
default under this facility and Lender shall have the right to declare the
entire indebtedness immediately due and payable. Following any such default,
interest shall, at Lender’s option, accrue and be payable at the lesser of four
percent (4%) per annum above the interest rate set forth in Paragraph 4 above,
or the highest interest rate permitted by law.     9.   Promissory Note and
Further Documentation: Borrower shall execute a Promissory Note in the form
attached hereto as Exhibit A (the “Note”) to evidence its indebtedness under the
Loan. Advances and repayments shall be recorded on the books and records of
Lender, which shall be deemed correct absent manifest error. Borrower shall
execute such further documentation as Lender may require, from time-to-time to
confirm the terms and/or status of the Loan.     10.   Renewal and Extension:
The Loan is a renewal and extension of that certain $20,000,000 unsecured line
of credit facility previously extended by Lender to Borrower, which matured by
its terms on January 2, 2006 (the “Original Loan”). This letter agreement and
the Note shall replace and supercede any prior agreements, whether written or
oral, between Lender and Borrower concerning the Loan or the Original Loan.    
11.   Costs/Attorneys Fees: Borrower shall be responsible for and shall pay to
Lender on demand, all of Lender’s costs and expenses incurred in connection with
the Loan, including without limitation, attorneys fees.

     Kindly indicate your agreement with, and acceptance of, the foregoing terms
by countersigning a copy of this letter agreement where indicated below and
returning it to the undersigned.

            Beachwold Partners, L.P.
      By:   /s/ William S. Friedman         Williams S. Friedman        General
Partner     

Agreed and Accepted:
Tarragon Corporation

         
By:
  /s/ Robert P. Rothenberg    
 
       
 
  Name: Robert P. Rothenberg
Title: President    

 